Citation Nr: 1419523	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right upper extremity disability, to include as secondary to a cervical spine disability.

3.  Entitlement to service connection for a left upper extremity disability, to include as secondary to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

These claims were previously before the Board in August 2012, when they were remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

Although the Board sincerely regrets the additional delay, further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

The Veteran seeks entitlement to service connection for a cervical spine disability, which he asserts is related to an in-service head injury during a basketball game that knocked out two teeth and snapped his head backward.  The Veteran also seeks entitlement to service connection for a left upper extremity disability and right upper extremity disability, which he contends were caused by his cervical spine disability.

The Veteran's service treatment records (STRs) are negative for evidence of a cervical spine injury.  However, the Veteran's dental records document a September 1973 emergency room visit to the Camp Kue Hospital in Okinawa, Japan, for post-trauma treatment.  There is no indication in the record that any in-service hospital records were requested.  The Board notes that VA's duty to assist the Veteran includes making attempts to obtain federal records identified by the Veteran.  See 38 C.F.R. § 3.159.  On remand, the RO or the Appeals Management Center (AMC) must make efforts to obtain any September 1973 treatment records related to the Veteran's head injury at the Camp Kue Hospital in Okinawa, Japan.

In a March 2009 statement, a VA physician's assistant, S.S., reported that the Veteran received treatment for neck pain and arm weakness and stated that "if significant trauma occurred to the mouth and neck area it is possible this could have predisposed the patient to neck problems later."  

During an April 2010 VA examination, the Veteran reporteda history of in-service trauma to the head and spine in September 1973.  The examiner diagnosed foraminal stenosis at C3-4 and C6-7, cervical spondylosis without spinal stenosis, and left-sided cervical facet degeneration.  The examiner found it less likely as not related to the claimed in-service injury because there was no documented cervical spine injury in service, the injury to the teeth, "would not be expected to produce any cervical spine injury," and there, "is no nexus between the tooth injuries and the current cervical spinal stenosis and [degenerative joint disease]."

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the December 2013 VA medical opinion to be inadequate for adjudicative purposes because the VA examiner stated there was no evidence of a cervical spine injury in service.  However, the Veteran consistently reported an in-service injury during a basketball game which snapped his head backwards.  In June 2010, he stated that the injury caused him to be dizzy, off-balance, and unable to walk without assistance for several days.  Additionally, the VA examiner found a tooth injury would not cause a cervical spine injury, but failed to address the March 2009 statement of a VA physician assistant's that trauma to the mouth and neck could cause later neck problems.  The subsequent VA opinion must specifically address the VA treatment records, to include the March 2009 letter, and the Veteran's competent lay statements of his in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran's claims for service connection for a right upper extremity disability and a left upper extremity disability are based on a secondary service connection theory of entitlement and, therefore, inextricably intertwined with the issue of entitlement to service connection for a cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together if one claim could have a significant impact on the other).  Therefore, the claims for service connection for a right upper extremity disability and a left upper extremity disability are remanded along with the claim for service connection for a cervical spine disability.

As the case must be remanded, the RO or the AMC should obtain and associate with the record all outstanding, pertinent VA records from May 2009 to the present.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include records pertaining to the Veteran's September 1973 treatment at the Camp Kue Hospital in Okinawa, Japan, and VA treatment records for the time period from May 2009 to the present.  If any of the requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and his representative so notified.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all cervical spine, left upper extremity, and right upper extremity disorders present during the period of the claims.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each cervical spine disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.   The examiner should also state an opinion with respect to each upper extremity disorder present during the period of the claim, to include any radiculopathy, as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the cervical spine disability.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



